DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                               
This office action is in response to the amendment filed on 5/3/2022.  Claims 1-3, 5-11 remain pending with claims 1, 5 and 6 have been amended.                                  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                                 

Response to Arguments
Applicant’s arguments filed 5/3/2022 have been fully considered but are moot because the  arguments do not apply to any of the current rejection.                                                        

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 of U.S. Patent No. 11,402,630. Although the claims at issue are not identical, they are not patentably distinct from each other because: they are all claiming a head-up display configured to project an image on a transparent reflection member to cause an observer to visually recognize a virtual image.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the claimed features of the reference application/patent to arrive at the instant claim, yielding predictable results and no more than one having ordinary skill in the art would expect from such an arrangement, as shown below.                         
Instant Application 16,892,397
Reference Patent 11,402,630
1.   A head-up display configured to project an image on a transparent reflection member to cause an observer to visually recognize a virtual image, the head-up display comprising: 
     a display device configured to display the image; and 
     a projection optical system configured to project the image displayed by the display device as the virtual image for the observer, 
     wherein the projection optical system is configured to form the image as an intermediate image, the projection optical system including: 
           a first lens configured to condense light, 
           a second lens configured to condense the light, and
           a first optical element configured to diffuse light, 
     the second lens, the first lens, and the first optical element are disposed in this order along an optical path from the display device,          
     the first lens is inclined with respect to a reference beam, the reference beam being defined as a beam reaching a center of a viewpoint region of the observer and corresponding to a center of the virtual image,  
     the first lens has wedge shape, 
     second lens has a wedge shape, and




     the first lens and the second lens are configured such that a beam passing a thin portion of the first lens passes a thick portion of the second lens and a beam passing a thick portion of the first lens passes a thin portion of the second lens.                       
10.  A head-up display configured to project an image on a transparent reflection member to cause an observer to visually recognize a virtual image, the head-up display comprising: 
     a display device configured to display the image; and 
     a projection optical system configured to project the image displayed by the display device as the virtual image for the observer, wherein:    
     the projection optical system is configured to form the image as an intermediate image, the projection optical system including:   
           a first optical element configured to condense light, 
           a first lens configured to condense light, and 
          a second optical element configured to diffuse light,                   
     the first optical element, the first lens, and the second optical element are disposed in this order along an optical path from the display device,           
     the first lens has a wedge shape,               
     the projection optical system includes a second lens disposed between the display device and the first optical element, the second lens being configured to condense light,  
     the second lens has a wedge shape,             
     the second lens has at least one free-form surface, and 
     the first lens and the second lens are configured such that a beam passing a thin portion of the first lens passes a thick portion of the second lens and a beam passing a thick portion of the first lens passes a thin portion of the second lens.                        



Conclusion
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
February 12, 2022